Per Curiam.

We agree that respondent committed the disciplinary violations found by the board. We also agree with the board’s recommendation. Accordingly, respondent is ordered suspended from the practice of law in Ohio for one year, but six months of the suspension is stayed on the condition that she repays Hilliard and serves a two-year monitored probation period. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.